Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Claim Rejections - 35 USC § 112
2.  	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3. 	 Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	Claim 1, last line, the limitation of “an electrical connection between said connection zone and the electronic card” is unclear. Based on the Collins English dictionary, “zone” is a region, area, or section; “zone” is presented for an environment; in the opposite, “the electric card” is presented for a physical object. It is unclear how can “environment” (a abstract term) can provide an electrical connection with a physical object. For the examination, this limitation is understood as -- “an electrical connection between said bars and the electronic card in the connection zone” --.
Zone  [noun]
a region, area, or section characterized by some distinctive feature or quality
a sphere of thought, disagreement, argument, etc
an area subject to a particular political, military, or government function, use, or jurisdictiona demilitarized zone
(often capital) geography one of the divisions of the earth's surface, esp divided into latitudinal belts according to temperatureSee Torrid Zone, Frigid Zone, Temperate Zone
COLLINS ENGLISH DICTIONARY - COMPLETE & UNABRIDGED 2012 DIGITAL EDITION
Claim Objections
4. 	Claims 1-10 are objected to because of the following informalities:  
	Claim 1, line 4, “said connection zone assembly” lacks proper antecedent basis. 
 	Appropriate correction is required.
 				Claim Rejections - 35 USC § 102 
5.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
  	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise . available to the public before the effective filing date of the claimed invention.
6.   	Claims  1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gailus [US8734185].
 	Claim 1, Gailus disclose an electrical assembly comprising: a first electrical connection bar 110a, a second electrical connection bar 110b, and an electronic card 170, the first and the second electrical connection bar being in electrical contact with one another, on a connection zone [area of 170], said card 170 being at a distance from said connection zone [assembly] further comprising an electrical conduction part [layer pad 1106/1107] [fig. 15C] that creates an electrical connection between said bars and the electronic card [in the zone].
	Claim 2, Gailus disclose the electrical assembly according to claim 1, wherein the first electrical connection bar, the second electrical connection bar, and the electrical conduction part are superimposed and in contact.
Claim 3, Gailus disclose the electrical assembly according to claim 1, wherein the electrical conduction part is between the first connection bar and the second electrical connection bar [fig.15B].
	Claim 6, Gailus disclose the electrical assembly according to claim 1, wherein the electrical conduction part is of a single piece.
	Claim 7, Gailus disclose the electrical assembly according to claim 1, wherein said electrical conduction part 1106 further comprises bearing portions 1104 bearing on a support [a rough portion, which used to mate with 1104 on 1100a, 1100b at bottom portion of 1106].
	Claim 8, Gailus disclose the electrical assembly according to claim 7, wherein the support is formed by the electronic card.
	Claim 10, Gailus disclose the electrical assembly according to claim 1, wherein the first electrical connection bar is configured to be connected to an electrical power supply connector [col. 4, lines 60-61], the second electrical connection bar is configured to carry an electrical energy received from the first connection bar to an [mating] electrical component, the electronic card comprising components R1, C1 [figs 13 or 14] configured to control a filtering of the energy delivered by the second connection bar. 
Allowable Subject Matter
7.  	Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding to claims 4, the prior art above fails teach or suggest the electrical assembly wherein the first and the second electrical connection bars comprise in the connection zone, a first opening and a second opening to receive a fastening member  and the electrical conduction part delimits an opening configured to receive said fastening member in such a way as to maintain the electrical conduction part with the electrical connection bars for an electrical contact.
	Claim 5, the prior art above fails teach or suggest the electrical assembly wherein the electrical conduction part comprising
an electrical pin connection extending from an edge of the flat portion and an intermediate portion, and a free end connected to said connection end by said intermediate portion.
 	Claim 9, the prior art above fails teach or suggest the electrical assembly wherein the electronic card comprises a through-opening or a protrusion through which pass the electrical connection bar s in the connection zone  along a direction perpendicular to the plane of the electronic card.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Riyami, Abdullah A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-270-3119.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831